UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,

VS. CASE NO: 8:19-cr-425-MSS-AEP

MARCUS ANDERSON
/

DEFENDANT’S ADDITIONAL WITNESS LIST
The undersigned attorney respectfully submits the additional witness to be called at the
sentencing hearing scheduled on June 22, 2021:

1. Ken Park

Respectfully submitted,

/s/ Jay A. Hebert

Jay A. Hebert, Esq.

Florida Bar No.: 0880922
5250 Ulmerton Road
Clearwater, FL 33760

Tel: (727) 573-2622
Fax: (727) 573-2786
hebertlawgroup@hotmail.com
Attorney for Defendant
CERTIFICATE OF SERVICE
I hereby certify that on June 21, 2021, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system which will send a notice of electronic filing to the

following:

Assistant United States Attorney Kristen A. Fiore

By: /s/ Jay A. Hebert
Jay A. Hebert, Esq.
Florida Bar No.: 0880922
5250 Ulmerton Road
Clearwater, FL 33760
Tel: (727) 573-2622
Fax: (727) 573-2786
hebertlawgroup@hotmail.com
Attorney for Defendant
